Mr. Justice Serrano Geyls
delivered the opinion of the Court.
We issued a writ of certiorari in this case to review an •order of the Superior Court, San Juan Part, which holds that § 15 of Act No. 279 of 1946 (Sess. Laws, p. 598), known us The Automobile and Traffic Act (9 L.P.R.A. §185), as amended by Act No. 156 of April 26, 1951 (Sess. Laws, p. 368), does not authorize the Commissioner of the Interior, now Secretary of Public Works, to fix speed limits on the roads of the rural zone of Puerto Rico.
*742The controversy was originated in the District Court,. San Juan Part, as a result of several drivers having been prosecuted for alleged violations of the speed limits fixed by the Secretary of Public Works in different places of Highway No. 1 and the 65th Infantry Avenue. The defendants filed' demurrers to the information alleging that the Secretary lacked legal authority to regulate the speed in the rural zone- and to fix speed limits higher than those stipulated by the Act. For such reasons they urged to be acquitted from the offense charged. The People appealed to the Superior Court, by way of certiorari from an order decreeing the dismissal of the complaints. After the appeal was heard with the intervention of the parties and the respondent judge,1 the Superior Court affirmed the orders of the trial court.
r-H
 Before deciding the case on the merits we must first pass on a jurisdictional question.2 Did the Superior Court have power to review by certiorari the decision of the District Court dismissing the complaints? It is obvious that, if the Superior Court did not have that power, this Court does not have it either to review the actions of said court. We begin the analysis with three basic principles.
First, it is clear that the judgment rendered by the District Court constituted a final disposition of the case and that the nature of the issue barred the trial judge from ordering' the filing of another complaint for the same offense. Sections 150 to 158 of the Code of Criminal Procedure (34 *743L.P.R.A. § § 361-69) ; García v. District Court, 68 P.R.R. 20 (1948).
Second, our legislation does not authorize and has never authorized the use of appeal by The People to review in the Superior Court judgments of acquittal entered by the District Court.3 Section 2 of the Act of May 28, 1904 (Sp. Sess. Laws, p. 11) (34 L.P.R.A. § 80); § 19 of the Judiciary Act (4 L.P.R.A. § 122), Rule 9 of the Rules for Appeals to the Superior Court (4 L.P.R.A. p. 965).
Third, under the circumstances of the present case such appeal or any other remedy, if authorized by the Act, does not encroach in any way upon the constitutional rights of the defendant and particularly his privilege of not being put twice in jeopardy for the same offense. Bassing v. Cady, 208 U.S. 386, 391 (1908) ; Collins v. Loisel, 262 U.S. 426, 429 (1923) ; Wade v. Hunter, 336 U.S. 684, 688 (1949) ; Cf. García v. District Court, supra.
The problem having been thus structured, the question is reduced to deciding whether under our certiorari Act and the standards set up around it here, the issuance of the writ by the Superior Court in the present controversy is proper. It is indispensable, of course, that in delving into this problem we weigh the effects of our decision on the administration of criminal justice and on the Puerto Rican judicial organization.
The applicable Act reads:
“The writ of certiorari is a writ issued by a superior to an inferior court requiring the latter to send to former a certified copy of some proceeding therein pending, or the record and proceedings in some cause already terminated in cases where procedure is not according to the course of the law, and to *744complete the proceedings when the lower court refuses to da so upon erroneous grounds.” (32 L.P.R.A. § 3491.)
The mere reading of this provision satisfies us that the ease in question squarely falls within its ambit. The Superior Court and the District Court are obviously embraced, by its terms and our aim is to determine whether the trial court has acted “according to the course of the law.” Cf. Pérez v. District Court, 69 P.R.R. 4, 14 (1948). It is also elementary and does not require citations of authorities, that one of the grounds for issuing the writ is the nonexistence of an adequate remedy properly protecting petitioner’s rights. Consequently, we would have to find in factors extrinsic to the Act the reasons for denying the certiorari under the present circumstances.
Those reasons are, in the first place, of historical origin, generally applicable to the United States and in particular to Puerto Rico. United States v. Sanges, 144 U.S. 310 (1892) is probably the best expression of such reasons. The United States urged the Federal Supreme Court to issue a writ of error to review a decision of the Circuit Court decreeing the quashing of an indictment. There arose the problem of whether the Court had jurisdiction over the case under the provisions of an Act permitting the use of those writs “in any case that involves the construction or application of the Constitution of the United States.” Act of March 3, 1891, 26 Stat. 827, 828. At the beginning of the analysis Mr. Justice Gray said: “This statute, like all acts of Congress, and even the Constitution itself, is to be read in the light of the common law, from which our system of jurisprudence is derived.” (At 311.) Based thereon, the Court concluded that the law of England, although “not wholly free from doubt” on this matter, permitted only the defendant to have either a new trial or a writ of error in a criminal case and that it was settled by the overwhelming weight of .American authorities that under the common law the state had no right to sue out a writ of error upon a judgment in *745favor of the defendant, except under and in accordance with express statutes. However, the Court accepted that in four states — North Carolina, Maryland, Louisiana and Pennsylvania — the government had been allowed to bring the appeal ■or writ of error to review a judgment for the defendant on a demurrer to the indictment, motion of special verdict or a motion in arrest of judgment. He attributed those decisions to the fact that “the question appears to have become settled by early practice before it was contested.” (At 316.)
The opinion in Sanges has marked deficiencies. In the first place it has been proven conclusively that in England the old common law permitted the Crown to use a varied number of writs, among them the writ of error and certiorari to review judgments in favor of the defendants. The American courts which based on English common law refused to recognize the right of the state to use such writs had a very weak foundation. Kronenberg, Right of a State to Appeal in Criminal Cases, 49 J. Crim. L., C. & P.S. 473 (1959) ; Moreland, Modern Criminal Procedure, 273 (1959) ; Johnson, The Right of the State to Sue Out a Writ of Error in ■Criminal Cases, 11 Chi.-Kent L. Rev. 85, 86-91 (1932); Harris, The Law of Certiorari, 5 (1893). Second, “the supreme courts of twelve states, . . . have held that the state has a right to sue out a writ of error as a matter of prerogative under the constitutions of those states; that such right should vest in the state under the constitution unless it is expressly withheld; and that the correct interpretation of the common law meaning of a writ of error is a writ of error sued out by either a convicted defendant or the state.” Johnson, op. cit. at 99. None of those twelve states had a statute or constitutional provision expressly authorizing the government to obtain writs of error in criminal cases.4 Third, it *746is incorrect that the early practice was conclusive in all those-states. Several of the opinions considered the case on the-merits and authorized the use of the writ by the state after a thorough examination of the problem. Thus, for example,, the Supreme Court of Maryland, in what is said to be the first opinion rendered in the United States on the subject— Johnson, op. cit. at 91 — after analyzing the historical circumstances, stated:
“And there is no sufficient reason why the State should not be entitled to a writ of error in a criminal case. It is perhaps a right that should be seldom exercised, and never for the purpose of oppression, or without necessity; which can rarely, and it is supposed would never happen, and would not be tolerated by public feeling. But as the State has no interest in the punishment of an offender, except for the purpose of general justice-connected with the public welfare, no such abuse is to be apprehended ; and as the power of revision is calculated to produce a uniformity of decision, it is right and proper that the writ should lie for the State, in the same proportion as it is essential to the due administration of justice that the criminal law . . . be certain and known, as well for the government of Courts and information to the people, as for a guide to juries . . .” State v. Buchanan, 5 Harr. & J. 317 (1804) cited in Johnson, op. cit. at 92. See, also, other cases described in said article.
However, and irrespective of those marked deficiencies of the opinion in United States v. Sanges, the real important thing is that that decision and the state precedents supporting it can not apply to our case because the doctrine of strict construction of statutes derogating the common law — quite discredited nowadays in the United States — 5 can not operate-in a jurisdiction where the common law does not and has never existed. In other words, we can not use Sanges and other similar state decisions to limit the natural and logical meaning of the terms of our certiorari Act because the re*747.strictions arising therefrom rely solely on a historical juridical course that is neither ours nor ours to adopt.
Therefore, we must find the elements of judgment in the historical development of our pertinent provisions. We know that in Puerto Rico the state can not use an appeal to review •a judgment of acquittal from the District Court to the Superior Court and that our lawmakers, in adopting the criminal procedure of California, eliminated the provisions 6 that would have authorized such appeal. On the other hand, we know the elementary principle that certiorari, as well as other extraordinary remedies, lies precisely when no appeal or other ordinary remedy exists protecting the petitioner’s .rights effectively and rapidly.7 Furthermore, we know that the decisions of this Court relative to certiorari have been prompted by the desire to offer a speedy and effective remedy, in the criminal as well as civil spheres, in cases where justice or an important social interest is in danger because of deficiencies in the ordinary procedural remedies. Some examples taken from our prolific case law 8 dealing with cer-tiorari are sufficient to mark the attitude we have taken in the past. In cases of unlawful detainer and claims not exceeding $300, although the applicable law provided expressly that there would be a single appeal, yet we have issued the writ on numerous occasions to review the actions of the lower court.9 We have also authorized certiorari in cases where although the remedy of appeal exists it is inadequate and even, in extraordinary circumstances, where being ef-*748feetive, the petitioner has allowed the jurisdictional term to elapse.10 Identical view has been taken in cases of interlocutory orders which were reviewable in the main appeal.11 In Bull Insular Line v. Super Ct.; Conrad, Int., 79 P.R.R. 217 (1956) after deciding that under the Judiciary Act in force the Superior Court has power to issue writs against the District Court,12 it was held that if after a writ of certiorari was issued, the ordinary appeal was perfected in the same suit, the question could still be decided by the extraordinary remedy, if the latter was more adequate than the appeal.
In the criminal sphere we have authorized the use of certiorari on numerous occasions, at the instance of the defendant as well as of The People, when the remedy of appeal did not exist. The following are examples of the first: Alcalá v. District Court, 66 P.R.R. 409 (1946) ; Méndez Bas v. District Court, 44 P.R.R. 520 (1933) ; Fontaine v. District Court, 57 P.R.R. 136 (1940; Segarra v. District Court, 61 P.R.R. 196 (1942) ; Germán v. District Court, 63 P.R.R. 587 (1944) ; López v. Superior Court, 79 P.R.R. 470 (1956) ; and Rodríguez v. District Court, 60 P.R.R. 894 (1942). In this last decision we stated that certiorari lay “considering that the question sought to be reviewed is at once procedural and jurisdictional . . . and that no appeal can be taken from the orders complained of . . . .” (At 896.)
We have followed the same course when The People has been the petitioner.13 In People v. District Court, 44 P.R.R. *749681 (1933) the District Court did not adjudge the subsequent offense nor imposed the penalty provided by law. Although this Court finally set aside the writ that had been issued at the request of the District Attorney, it did so solely because the defendant had already served the sentence. As to whether the appeal lies it was said in the opinion: “However, since the question of form is interlaced with that of substance, this Court might — especially in view of the fact that the remedy by appeal is not available — not only direct the court below to enter a specific finding, but also to do so in accordance with the principles laid down in this opinion . . . .” (At 690, italics ours.) In People v. District Court, 66 P.R.R. 379 (1946) at the request of The People an order of the former District Court suspending the sentence in a misdemeanor case was set aside by certiorari. In People v. District Court and Colón, Int., 74 P.R.R. 783 (1953) also at the request of The People we set aside by certiorari an order of the former District Court decreeing the dismissal of one of the counts of the information. The same issue involved herein was raised before this Court, supported by the same arguments.14 Upon rejecting that contention we said:
“Considering the provisions of § 670 of the Code of Civil Procedure, defining and authorizing the writ of certiorari and in view of its scope and broad sphere of action recognized by our decisions, we shall not adopt the doctrine invoked by the intervener. To hold otherwise would amount to an unwarranted limitation and restriction of the function and use of that *750relief, and to a waiver of power which, in the exercise of our discretion, we have always had to review orders and decrees entered in criminal cases, either at the request of the defendant or at the instance of the People, tvhere, as a general rule, no appeal can be taken therefrom, and in our judgment the circumstances so warrant.” (At 790. Italics ours.)
In People v. Super. Court; Somohano, Int., 79 P.R.R. 719 (1956) we set aside, by certiorari issued at the request of the People, an order granting a demurrer against the information for lack of facts to constitute a public offense, and in People v. Super. Court; Figueroa, Int., 81 P.R.R. 446 (1959) an order decreeing the dismissal of a case under §448(1) of the Code of Criminal Procedure.15
Briefly, we have not been able to find nor has a single judgment of this Court been cited where we have refused to issue a writ of certiorari for the sole reason that the statute does not authorize an appeal in those circumstances. On the contrary, on numerous occasions, in the civil as well as in the criminal spheres, we have granted the remedy where the statute has denied the appeal expressly or impliedly.16
*751It is alleged, however, that in the criminal field said decisions are inapplicable to the present conflict because the case involves writs issued by the Supreme Court by virtue of an “inherent” power to review and as part of its duty, as a court of last resort, “to watch for the proper furtherance of justice for the defendant as well as for the Commonwealth and to establish uniform standards in the administration of criminal justice.” Aside from whether or not that “inherent” power exists, the truth is that: (1) this Court has never used that argument to warrant its intervention by certiorari; (2) neither the certiorari Act nor the interpretative decisions lend support to the theory that the powers of this Court, within the ambit of that remedy, are greater with respect to the Superior Court than those of the latter with respect to the District Court; (3) the power of the Superior Court in this case need not be sought in a “general revisory or appellate jurisdiction” but rather in the certiorari Act from which it clearly flows; (4) if we accept the argument proposed to us, we would have to decide that it is incumbent on this Court to review directly by certiorari the District Court in this and other similar eases, a proposition which aside from its doubtful juridical validity is full of practical difficulties and is in open conflict with the system of judicial hierarchy sanctioned by the Constitution and the laws of our country. Toledo Alamo, op. cit. at 373-75. The real reason why this Court has issued the writ for the State on several occasions does not stem from an “inherent” power of supervision, but from the enlightening words pronounced by Mr. Justice Sifre as the unanimous view in People v. District Court and Colón, Int., supra.
“... It has been our policy to use our power for the protection of all parties. It would be highly unfair to deny it to the State when, in order to comply with its duty to enforce penal laws, it demands said protection which can only be obtained by way of certiorari, and this remedy may be granted to afford such a protection, without impairing or destroying substantial rights *752of the defendant, which rights necessarily prevail over the relief sought by the People to review incidents or actions originating in prosecutions of a criminal nature.” (At 792.)
There is no good reason for denying to the Superior Court the exercise of that power, subject, naturally, to our revisory authority.
The consequences could really be disastrous for our system of criminal justice if we deny to the State the opportunity it now seeks. That denial would make the district judges final arbiters of all legal and constitutional questions of law raised before them whenever their decision were adverse to the State. That would mean that in practically all misdemeanors comprised in the Penal Code and in a countless number of special laws such as the one under our present consideration, those judges would be entirely free to decide against the People as to the legal contents of those provisions and the validity of the constitutional and legal defenses that could be presented by the defendants. Aside from the opportunities for arbitrariness, corruption and favoritism that such situation would produce, fortunately minimal in our system because of the integrity of our magistrates, there would inevitably arise a great variety in the decisions when about sixty judges of identical hierarchical position expressed their views on those matters. Under those circumstances and until the same questions be raised on appeal by the defendants, our constitutional power as the “court of last resort,” would flounder, as well as the efforts of the investigatory and accusatory officers to obtain a uniform application of the penal statute and the elementary right of the community to know the substantive and procedural penal restrictions imposed on them by their government. We are convinced that no reasonable lawmaker, whether in 1902, 1904, 1952 or 1960 would want such a chaotic condition for the judicial system of his country.16a
*753Neither should we fear an extensive use of such remedy by the People, to the extent of overcrowding the Superior Courts with that type of controversy. Experience, both in the United States 17 and Puerto Rico,18 shows that the state sparingly uses its opportunities to obtain review of decisions or orders rendered in criminal cases. Besides, it is a fact that in the District Court the great majority of criminal cases are heard in the absence of public or private prosecuting attorneys. Consequently, certiorari at the request of the People will be used on very few occasions.
In view of the foregoing, we decide that the Superior Court was authorized to issue the writ of certiorari in this case,19 just as this Court is to review that action by the same means. Borinquen Furniture v. District Court; Umpierre, Int., 78 P. R. R. 858 (1956).
h-i 1 — !
The Superior Court decided, as to the merits of the case, that § 15 of said Act No. 279 of 1946, as amended 20 *754in 1951, does not authorize the present Secretary of Public Works to fix speed limits in the rural roads of Puerto Rico.
The trial court determined that the power of the Secretary “to fix speed limits in Puerto Rico cannot be exercised in any way with respect to the roads of the rural zone, since only in accordance with § 15(b) of the aforementioned Act,, the authority of the Secretary of Public Works to fix speed limits has been recognized exclusively to regulate the speed of motor vehicles in the circumstances specifically enumerated in the aforesaid legal provision, inasmuch as the above-cited §15 (a) of the Automobile Act of Puerto Rico is the one regulating all such cases, as to speed, that have not been expressly enumerated in that same § 15(b) of the Act in question, in relation to § 17 (o) of Act No. 279 of 1946 as subsequently amended.” 21 (Italics of the trial judge.) In sup*755port of this determination it cites well-known principles of strict construction of criminal statutes and of displacement of the administrative regulation by that of the Act.
Let us examine first the letter of the law. “The Commissioner of the Interior [Secretary of Public Works] is hereby authorized to establish zones and fix speed limits therefor within the limits fixed in this Act; and when doing so he shall fix signs and notices indicating the maximum speed.” This provision contains two limitations to the authority of the Secretary. One binds him not to increase the speed limits fixed by the Act for certain occasions and the other to fix signs and notices indicating the maximum speed. However, in the part pertinent to this case, the lawmaker granted full authority to the Secretary to “establish zones.” The trial court determined that that authority must be limited “in the circumstances specifically enumerated” in the sentence preceding the one in question. That sentence mentions two “zones”, urban and the one “where public schools are located.” 22 It is clearly illogical to assume that a general delegation to “establish zones” has been limited by the Act authorizing it to the two “zones” established by that same Act, in other words, it is unthinkable that the legislative on the one hand granted the Secretary authority to “establish zones” and on the other, deprived him of that power by expressly establishing itself the only possible “zones.”
Another interpretation, however, is suggested to us, by which the Secretary would have the authority to fix speed limits in rural zones but within the limits established in the Act, regarding them separately from the circumstances to which the Act applies them. We must reject it because: First, it requires a work of surgery in the Act — to separate *756the speed limits from the occasions to which they apply— for which no authorization is shown nor actually exists. Thus, for example, when the Secretary wishes to fix speed limits on a definitely rural road or highway, he could not, according to this interpretation, fix more than 25 miles per hour, although that limit by express provision of the Act is for the urban zone. Second, if the said separation is not made, it leads, although more indirectly, to the same result of precluding the Secretary from using the authority to “establish zones” expressly granted to him by the Act. If the delegation, as claimed, is to permit the Secretary to regulate the speed in those places where the rural zone has the characteristics of an urban zone, the delegation to “establish zones” is entirely superfluous, because the Act already expressly establishes that type of zones and then it would have only been necessary to authorize the Secretary to reduce the speed limits in the zones provided by the Act. Third, it leads us as we shall see hereinafter, to the same results, thwarting the legislative purpose, as the interpretation of the trial judge.
We are convinced, on the contrary, that the only logical interpretation of the legislative plan, and what the legal provision says, is that the Secretary has a general power to establish zones and a restricted power to fix speed limits, the latter subject to the limits established by the Act for certain specific occasions and to the requirement to fix notices. That such was the legislative intent is clearly revealed by an analysis of the traffic legislation approved as of 1940 23 and of the legislative history of the provision at bar.
Act No. 279 of 1946, as amended, constitutes the last legislative attempt to provide our country with efficient and modern regulations for traffic and the use of motor vehicles. *757The efforts in such direction date back to 1884 when the “Rules and Regulations for the Protection and Policing of the Insular Highways of Puerto Rico,” approved by the Spanish Government went into effect. As of that date there have been continuous changes in the statutory and regulatory provisions 24 in order to reconcile legislation with the technological changes of the industry and its social and economic effects on the community.
Act No. 140 of May 6, 1940 (Sess. Laws, p. 782) repealed all the preceding Acts and created a uniform system of regulations. In its § 6 it established the “speed restrictions” starting from a “basic rule” which imposed on every driver the duty to be “reasonable and prudent” and to exercise “due control of the vehicle.” Subsequently it fixed speed restrictions from 15 up to 45 miles covering different situations in the urban as well as in the rural zones. Thereafter (§21) it granted power to the local authorities to permit, by ordinance and in specific places, higher speeds than those stated in the Act, provided neither the basic rule nor the maximum limit of 45 miles per hour were changed. As to this aspect, the former Commissioner of the Interior was only granted authority to conduct investigations of bridges, viaducts and breakwaters and to determine the maximum speed which such structures could withstand, informing the public of his determinations by notices placed at the end of such structures.
Act No. 55 of April 27, 1942 (Sess. Laws, p. 526) repealed the 1940 Act and established a new system of traffic regulation. It kept (§11) the responsibility of driving “at all times” with “due care” but changed the specific speed limits, fixing a maximum of 48 kilometers an hour on public roads 25’ and 24 in urban zones. It also fixed limits for other *758specific cases (curves and heavy vehicles).26 Finally, subdivision (e) of the said section modified the authority of the Commissioner authorizing him to make “additional rules regulating traffic on insular roads, not inconsistent with the provisions of this Act.” The Act grants no permission whatever to local authorities to fix speed limits.
In 1946 the Legislature again created a new system of traffic regulation upon enacting Act No. 279 and repealing the 1942 Act. Section 15(a) preserves the basic rule of “due care” but establishes the following new speed limits: 25 miles an hour in the urban district, 15 in the curves and intersections where the view is not clear or when passing a public school and 45 miles in all other cases. It subsequently adds that “the Commissioner of the Interior is hereby authorized to establish zones on public highways and to fix speed limits therefor.” Section 17 (o) repeated the Commissioner’s authority to prescribe additional rules not incompatible with the Act, regulating traffic, but extended his jurisdiction to cover the “public highways” 27 instead of only “insular roads” as stated in the 1942 Act.
In 1951 the Legislature again considered the speed limits. Act No. 156 of April 26 of that year amended § 15 as above stated. That amendment preserved the basic rule of “due care”, fixed speed limits for certain specific eases and very significantly eliminated the general maximum speed limit. It also extended the powers of the Commissioner, authorizing him in general “to establish zones and fix speed limits therefor” within the limits fixed by the Act, contrary to the 1946 provision which only authorized him, as we have indicated, to establish “zones on 'public highways and to fix speed limits therefor.” (Italics ours.) Furthermore, the 1951 amend*759ment did not introduce any change whatever in the general powers of the Commissioner “regulating traffic on the public highways.”
This brief survey of the traffic Acts dating from 1940 establishes the following facts:
1. All the Acts have included a basic rule of “due care” or “due control of the vehicle.”
2. Together with that basic rule specific speed limits have always been stated to give specific content to the general standard. However, those limitations have been less elaborated each time. In 1940 they applied to school buildings or lands, railroad or streetcar crossings when the view was obstructed, business districts, grade-crossings where the view was not obstructed and public parks, and a final limit of 45 miles an hour was provided for all other occasions. In 1942 a general maximum limit of 48 kilometers was fixed, and specific limits for the urban zones, curves and heavy vehicles. In 1946 a maximum limit (45 miles) was also established and specific limits for an urban zone, curves and intersections. Finally in 1951, the maximum limit was eliminated for the first time and limits were again specified for urban zones, curves and intersections and school zones.
3. Parallel to that reduction in the details there has been a corresponding increase in the authority conferred upon the Commissioner (Secretary) to fix speed limits. In 1940 he could establish them only for bridges, viaducts and public breakwaters, while the local authorities had most of the authority to complement the provisions of the Act. In 1942 the delegation to the local authorities was eliminated and the Commissioner was empowered to prescribe “additional rules regulating traffic on insular roads.” In 1946 that general delegation covered “public roads” instead of only “public highways” and the Commissioner was specifically authorized to establish “zones on public highways and to fix speed limits therefor,” within the limits fixed by the Act. Finally, in *7601951 he was authorized to establish “zones and fix speed limits therefor,” without specifying that it must be on “public highways,” maintaining at the same time the general delegation as established in § 17 (o) of the 1946 Act. It is evident that in 1951 the Legislature considered that the best plan to regulate traffic was one by which some speed limits would be fixed by law and at the same time authority was to be granted to the officer in charge of administering the system to regulate all other situations.
In 1957 the Legislature again confirmed its desire to delegate to the Secretary of Public Works almost the entire burden of the regulation. Act No. 1 of August 5, 1957 (Sp. Sess. Laws, p. 515) established general limits for urban and rural zones and some special cases and provided that the Secretary “may establish by regulation, both for the urban and rural zones, speed limits higher or lower than those above-stated, through the establishing of zones where signs and warnings shall be posted indicating the maximum speed established for the zone. In no case shall the Secretary fix speed limits higher than fifty (50) miles per hour.”
That trend of our traffic laws is not unusual. It is the same one followed by all modern governments in numerous aspects of public administration to meet social problems of such scope and complexity that they can not be regulated by the ordinary legislative channels.
Full confirmation of the legislative intent to give authority to the Secretary over both the urban and rural zones is found in the words pronounced by the Chairman of the Juridical Penal Committee upon explaining the scope of the 1951 amendment to his colleagues in the House of Representatives.
“Mr. Speaker and colleagues: This bill tends to amend Act No. 279 of 1946, that is, the Traffic Act. It tends to inflict a higher penalty on those persons who drive while intoxicated, and likewise, to establish, to provide, that the Commissioner of the Interior may regulate traffic by determining certain speed *761limits in the urban as well as rural zones of Puerto Rico. That is what the bill establishes as to penalties and regulation of traffic.” 28
What would be the consequences if we should adopt the interpretation given by the trial court? 29 There would be a general maximum limit of 25 miles an hour for the urban zone and of 15 miles (subject to certain conditions) for curves, intersections and school zones. The Secretary might reduce those limits, but he would not be able to fix limits for other zones. Consequently, in all insular highways, municipal roads, bridges, viaducts, public breakwaters, etc., in other words, in all places not comprised in the enumeration above, there would be no specific speed limits and there would prevail, as the only legal standard regulating the speed of motor vehicles, the general principle of “due care” and “due control” which is provided by § 15 (a). Upon applying that principle in the thousands of cases under their consideration, the judges would necessarily take it upon themselves to fix the speed limits. It is obvious that the Judiciary does not have the technical knowledge nor the equipment nor the time to assume such a responsibility and even if it did, the process would be endless. We cannot attribute to the Legislature the absurd notion of depriving the rural zone of specific speed limits or of entrusting the judges with the performance of that task.
In several of those Acts, from and after 1916, the Legislature provided that the violation of specific speed limits would constitute prima facie evidence of the offense of driving *762without “due care” while in others it indicated that the transgression of those limits would constitute per se an offense. That difference is significant only as to who bears the burden of proof at the trial, once the complaint charges the offense described by the Act. People v. Casanovas, 38 P.R.R. 197, 200 (1928) ; Polo v. White Star Bus Line, Inc., 54 P.R.R. 229, 233 (1939) ; 4 Wigmore, Evidence, § 1356. It is not pertinent herein in ascertaining the purpose of the Act by examining its legislative history. In so ascertaining we find that one way or the other the Legislature, from 1907 until now, furnished the judges and the police with specific standards on speed limits, or authorized some officer to furnish them, and that it never established the principle of “due care” isolatedly, leaving to the judges full power to give it content. It could hardly be supposed that in 1951, when the avalanche of vehicles which today floods our streets and highways had already begun,30 it was the purpose of the Act to leave the rural zone destitute of specific speed limits, or, if we considered the other interpretation proposed to us, to subject administrative discretion to such reduced limits that upon being applied to said zone they would bring the traffic to a standstill.
f It is somehow paradoxical that as to this offense, one .of the simplest and certainly the most advertised of our penal •statutes, it could be suggested that it has the constitutional ■defect of vagueness, while at the same time we are offered .as correct another interpretation of the same Act based on reasons of logic, history and sociology. As the Federal Supreme Court has explained: “The constitutional requirement ■of definiteness is violated by a criminal statute that fails *763to give a person of ordinary intelligence fair notice that his contemplated conduct is forbidden by the statute. The underlying principle is that no man shall be held criminally responsible for conduct which he could not reasonably understand to be proscribed.” United States v. Harris, 347 U.S. 612, 617 (1954). Page 624 mentions numerous examples of penal enactments which the court has upheld against a charge of vagueness. These include from the Sherman Act forbidding “Every contract, combination in the form of trust or otherwise, or conspiracy, in restraint of trade or commerce among the several States, or with foreign nations,” to the Smith Act forbidding “to conspire ‘to knowingly or willfully advocate, abet, advise, or teach the duty, necessity, desirability, or propriety of overthrowing or destroying any government in the United States by force or violence ....’” We have examined the applicable precedents31 and are convinced that the Act in question is not defectively vague as alleged. Certainly, several of the provisions upheld by the Federal Supreme Court, among them the two cited, have a much wider scope than that of the present case.
We must not fall into the superficiality of believing that indefiniteness makes a criminal statute void simply because it requires interpretation. As professor Jiménez de Asua points out, all statutes, even the “very clear ones,” require interpretation. “Every statute, when applied, is interpreted, since in conforming its contents to the real fact a process of subsumption is created, to which the interpretative organs (sometimes the lawmaker and the scientist and always the judge) contribute, by grammatical and teleological proceedings, and with declarative, restrictive, extensive or progressive results.”32 As to criminal statutes “the strict legality of punitive law must be harmonized with the necessary teleolo*764gical interpretation of juridical standards. Recognizing that criminal law has traits of greater certainty and stability than other branches, it is impossible to believe that penal law,, ■sensu strictu, suffices in itself and that it is sufficient to interpret it literally. It is not a complete system without loopholes, so that with the simple logical proceeding, based on the written legal provisions, all questions can be decided.”’33
The Federal Supreme Court very recently has expressed the same opinion by unanimity. Mr. Justice Frankfurter ■said in United States v. Shirey, 359 U. S. 255, 260 (1959) :
“Statutes, including penal enactments, are not inert exercises 'in literary composition. They are instruments of government, •and in construing them ‘the general purpose is a more important aid to the meaning than any rule which grammar or formal logic may lay down.’ This is so because the purpose of an 'enactment is embedded in its words even though it is not always pedantically expressed in words. Statutory meaning, it is to be remembered, is more to be felt than demonstrated, or, as Judge Learned Hand has put it, the art of interpretation is ‘the art of proliferating a purpose.’ In ascertaining this purpose it is important to remember that no matter how elastic is the use to which the term scientific may be put, it cannot be used to describe the legislative process. That is a crude but practical process of the adaptation by the ordinary citizen of means to an end, except when it concerns technical problems beyond the ken .of the average man.” (Citations eliminated.)
The order appealed from is set aside and the case re:manded for further proceedings compatible with this opinion.
Mr. Justice Hernández Matos did not participate herein.

 We take the opportunity of this judgment to state our disapproval of the practice, quite widespread in recent years, of the respondent judges to appear personally or through counsel to defend their orders before-the courts of appeal. Those interventions should be made by the parties actually affected by the decision and not by the judge. Only truly extraordinary circumstances would justify the magistrate’s appearance.


 The defendants have failed to appear before this Court, but the-jurisdictional question was raised before the Superior Court, which left, it undecided.


 Section 19 of the Judiciary Act establishes “the right of appeal from any final judgment of the District Court to the Superior Court.” Although those words, as may be noted, do not expressly prohibit the appeal by The People, we are convinced, in the light of the historical development of our legislation, that the Act did not intend to authorize that appeal.


 A synopsis of the state statutes relative to appeals by the state in «criminal cases is found in The American Law Institute, Code of Criminal Procedure, 1203-11 (1931); Kronenberg, op. cit. at 476-79. See, also, Miller, Appeals by the State in Criminal Cases, 36 Yale L. J. 486 (1927).


 Fordham and Leach, Interpretation of Statutes in Derogation of the Common Law, 3 Vand. L. Rev. 438 (1950); Hall, Strict or Liberal Construction of Penal Statutes, 48 Harv. L. Rev. 748 (1935).


 Section 1466 of the Penal Code, 51 West’s Annotated California Codes 58.


 “The fact that an order, decision or judgment is unappealable by •operation of law, although in itself does not warrant the issuance of certiorari, contributes effectively to move judicial discretion when there is an error of procedure or an excess of jurisdiction.” Toledo Alamo, El Certiorari Clásico en Puerto Rico, 16 Rev. Jur. U.P.R. 315, 354 (1947).


 That case law is skillfully arranged and discussed in the said Toledo Alamo article, but unfortunately it only covers the situation up to 1947.


 Toledo Alamo, op. cit., at 352-55.


 Id. at 349-51.


 Id. at 356.


 Rule 55 of the Rules of Civil Procedure in force provides that “The Supreme Court and the Superior Court shall issue writs of certiorari, of prohibition and quo warranto in the same manner as those issued heretofore.”


 In People v. District Court, 40 P.R.R. 826 (1930) the Court stated that: “While this application is made in a criminal case the general principles of certiorari are applicable to it.” At 827. In People v. District *749Court, 60 P.R.R. 217 (1942) we issued the writ and set aside several orders entered for the defendant even where The People could appeal from the order involved herein.


 “He also contends that § 348 of the Code of Criminal Procedure enumerates the cases when the People of Puerto Rico may appeal from ‘a judgment of acquittal rendered by a lower court, and that the case at bar is not covered by any of its subdivisions,’ and that an order like the one at bar not being reviewable by an appeal, neither can it be reviewed by certiorari, and it must be presumed that the legislative intent was not to authorize review by way of certiorari.” (At 789-90.)


 See also People v. Super. Court; Ramos Int., 80 P.R.R. 679 (1958) where at the request of the Commonwealth we reviewed by certiorari an order of the Superior Court directing the district attorney to deliver to the defendant copy of the latter’s statement made in the preliminary inves-tig'ation.


 We have found only one judgment of this Court, People v. Municipal Court, 46 P.R.R. 610 (1934), where the question at bar was raised. We denied the writ because of “unnecessary delay” by the People and stated, without analyzing the problem, that “we rather think that mandamus would have been the appropriate writ to compel the court to take jurisdiction.” (At 613.) That expression must be considered as overruled in the light of what we are deciding today. The Supreme Court of the State of Washington has decided in circumstances practically identical to those of the present case that certiorari lies. State ex rel. Brown v. Brinker, 194 Pac. 574 (1921); State v. Rear, 105 P.2d 827, 828 (1940). Cf. State v. Muolo, 172 Atl. 875 (Conn. 1934) ; State v. Coleman, 190 Atl. 791 (R.I. 1937); Right of State to writ of certiorari in criminal case, 109 A.L.R. 793 (1937) ; Right of prosecution to review of decisions quashing or dismissing indictment or information, or sustaining demurrer thereto, 92 A.L.R. 1137 (1934).


0a It is true that the discipline of the judges and their obedience to the law are not prompted primarily by fear of reversal, but rather by *753their professional and personal integrity, by the vigilance of citizenship and their brothers of the bench and bar, and in last resort by the traditions of respect for the law that may exist in the community. But no system of justice could survive in a world as complex as the present one if there did not exist at the top of the organization an authoritative voice fixing in a final and uniform manner the meaning of the law.


 Kronenberg, op. cit. at 480.


 Information furnished by the office of the secretary of this Court shows that in the calendar year 1958-59 133 criminal appeals were filed, of which only one was submitted by the People.


 It is entirely unnecessary to enumerate here the other cases where the appeal to the Superior Court at the request of the People would lie. It suffices to mention that the general principles regulating certiorari and the more specific standards that we have adopted concerning it would be applicable, particularly the one prohibiting the issuance of the writ where it would tend to impair or destroy the substantial rights of the defendant.


 “Section 15.— (a) The speed of a motor vehicle shall at all times be regulated with due care, and with due regard to the width, amount of traffic, use, and condition of the highway. No person shall drive at a speed higher than that which may permit him to exercise due control *754of the vehicle and to reduce the speed, or to stop when necessary in order to avoid knocking down a person or to collide with any other vehicle or transportation device on the road or entering same, in compliance with the requirements of law and with the duty of exercising the due care to which drivers and other persons using the road are subject.
“(b) It shall be unlawful to operate a motor vehicle at a speed of more than twenty-five (25) miles an hour in the urban zone; or at a speed of more han fifteen (15) miles an hour in rounding a curve where the view is not clear at a distance of one hundred (100) meters towards-the front; or in crossing an intersection at a speed of more than fifteen (15) miles an hour when the driver of the vehicle cannot clearly see the vehicles approaching or which may approach said intersection within a limit of fifty (50) meters in all directions, save in such intersections where traffic is regulated by traffic lights, in which case the driver having the right to continue may do so at the speed fixed for the urban zone; or at a speed of more than fifteen (15) miles an hour when passing a district where public schools are located. The Commissioner of the Interior is hereby authorized to establish zones and fix speed limits therefor within the limits fixed in this Act; and when doing so he shall fix signs and notices indicating the maximum speed.
“Any person violating any of the provisions of this section shall be guilty of a misdemeanor and„ upon conviction, shall be punished by a fine of not less than twenty-five (25) dollars nor more than two thousand (2,000) dollars, or by imprisonment in jail for a term of not less than five (5) days nor more than two (2) years, or by both penalties, in the discretion of the court.”


 “(o) The Commissioner is hereby authorized to prescribe additional rules regulating traffic on the public highways, provided they are not *755incompatible with the provisions of this Act. Said rules, when promulgated, shall have the force of law.”


 It also mentions curves and intersections of the streets although not labelled “zones.” Whether or not they be considered “zones”, the conclusion as to the powers of the Secretary must be the same.


 An Act of March 14, 1907 (Sess. Laws, p. 368) fixed specific speed limits for motor vehicles for the first time. Act No. 76 of April 13, 1916 (Sess. Laws, p. 140) repealed the 1907 Act, established a basic rule of “reasonable precaution” and general speed limits for specific occasions.


 The complete list of the Acts approved from the beginning- of this century is found in 9 L.P.R.A. ⅞ 171.


 The first section of the Act defined “public road” as “any insular or municipal road or any street or alley of any municipality.”


 Section 10 also ordered to “reduce the speed” on approaching animals and schooihouses and street intersections.


 The definition of “public road” of the 1946 Act is the same of the 1942 Act.


 Minutes of the House of Representatives of Puerto Rico, 819 (1951). In its report to the Senate on the bill which later became Act No. 1 of August 5, 1957, the Juridical Penal Committee said that: “The purpose of this bill is to reaffirm the authority of the Secretary of Public Works to regulate speed limits in the urban and rural zones of Puerto Rico." 9 Journal of Sessions 2281 (1957).


 As we have indicated, the Legislature, convened in a special session, acted rapidly to dissipate the effects of the order appealed from,, amending § 15 in the above-described manner.


 In its Annual Report of 1955-56 the Department of Public Works ■states that “the increase in registration of motor vehicles in Puerto Rico has been such, that from thousands of persons that were registered for each vehicle in the first years of this century, the rate has dropped to an average of 38.8 persons per vehicle in 1950. This, notwithstanding the fact that the population practically doubled in the course of these years.” (At 30.)


 See Quarles, Some Statutory Construction Problems and Approaches in Criminal Law, 3 Vand. L. Rev. 631, 539-5^3 (1950); Due Process Requirements of Definiteness in Statutes, 62 Harv. L. Rev. 77 (1948).


 2 Tratado de Derecho Penal 363 (1950).


 Id. at 340. We have already stated on several occasions that interpretation shall not be governed by strict rules or canons, and that the safest course for the judge is to canvass the words of the Act and the ■ circumstances of its approval and application in order to discover the : aim sought by the statute. People v. De Jesús, 70 P.R.R. 36, 40 (1949); People v. Mantilla, 71 P.R.R. 35, 42 (1950) and cases cited therein; Borinquen Furniture v. Dist. Court; Umpierre, Int., 78 P.R.R. 858, 861 (1956); Banco de Ponce v. Sec. of the Treasury, 81 P.R.R. 432, 439 (1959); People v. Toro, 81 P.R.R. 462, 466 (1959).